Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021, has been entered.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Spieker on July 23, 2021.

The application has been amended as follows: 
	The Claims:
	In claim 1, line 8, after “solid;” insert – wherein the fluidized bed has a liquid flow rate between about 0.001 and about 0.15lb/min of pounds of bed material, an atomizing 
	Cancel claims 16, 27 and 28.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the terminal disclaimer are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Assmann et al (US 2009/0305938).  Assmann et al teach surfactant granules containing 10 to 90% by weight of amine oxide 10 to 90% by weight of a carrier material, and 0 to 50% by weight of a binder, which can be manufactured by fluidized bed granulation and employed for upgrading a washing detergent or cleaning agent composition.  See Abstract.  However, Assmann et al do not teach or suggest a method of preparing a solidified surfactant composition comprising adding a liquid surfactant and a carrier to a drying device; drying the liquid surfactant and carrier to form a solidified surfactant composition, wherein the drying device is a fluidized bed that employs an agglomerating process and the carrier is a solid, along with the other requisite process steps as recited by the instant claims.  
None of the references or record, alone or in combination, teach or suggest a method of preparing a solidified surfactant composition comprising adding a liquid surfactant and a carrier to a drying device; drying the liquid surfactant and carrier to form a solidified surfactant composition, wherein the drying device is a fluidized bed that employs an agglomerating process and the carrier is a solid, along with the other .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 27, 2021